DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/7/2020.  Claims 1-12 are pending for consideration in this Office Action.

Response to Amendment

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat pump in at least claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification

The substitute specification filed 12/7/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification introduces new matter.  

The amendment filed 12/7/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: at least paragraph 0021 lines 1-2 of the amendment to the specification.  The recitation of a “controller” is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
§ 112 1st statement


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claim 1, the claim appears to claim a defrost control method that is implemented by a computer.  However, the disclosure fails to disclose the computer.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2161.01I


 § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...TMn,” renders the claim unclear because it is unclear to what the limitation means. The specifications refers to the limitation but does not define what the limitation means. In particular, Applicant places significance on this parameter but fails to identify what the parameter is and/or how the parameter is determined.  The fact that the parameter has been amended to show a unit of time does little to define the parameter.  Thus one skilled in the art would not necessarily know the metes and bounds of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - delay time interval - - for clarity.



Regarding Claim 1, the recitation of “...TNn,” renders the claim unclear because it is unclear to what the limitation means. The specifications refers to the limitation but does not define what the limitation means. In particular, Applicant places significance on this parameter but fails to identify what the parameter is and/or how the parameter is determined.  The fact that the parameter has been amended to show a unit of time does little to define the parameter.  Thus one skilled in the art would not necessarily know the metes and bounds of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - delay time interval - - for clarity.

Regarding Claim 2, the recitation of “…a first default parameter,” and “…a second default parameter,” renders the claim unclear because it is unclear what is meant by the first and second default parameters.   Please amend for clarity.

Regarding Claim 3, the recitation of “…wherein when the defrosting cycle is executed for the n' time, TMn=TMn-1+a*c; and/or TNn=TNn-1+a*c, wherein a represents a preset time unit, and c represents a third default parameter,” renders the claim unclear because the claim does not positively recite a method step and it is unclear what is meant by a ‘third default parameter.’  Please amend for clarity.

Regarding Claim 4, the recitation of “…wherein when the actual defrosting time is less than the expected defrosting time, c=1; and/or when the actual defrosting time is equal to the expected defrosting time, c=0; and/or when the actual defrosting time is greater than the expected defrosting time, c=- 1,” renders the claim unclear because the 

Regarding Claim 5, the recitation of “…wherein the preset time unit a is set to 5 min to 10 min,” renders the claim unclear because it is unclear if the claim is trying to define a range.  For examination purposes, the limitation has been interpreted as - - wherein the preset time unit a is set from 5 min to 10 min - - for clarity.

Regarding Claim 6, the recitation of “…wherein when TMn-1+a*c<TMmin, TMn is taken as a minimum value TMmin; and/or when TNn-1+a*c<TNmin, TN is taken as a minimum value TNmin,” renders the claim unclear because the claim does not recite a positive method step and thus one skilled in the art would not necessarily know the metes and bounds of the claim other than acknowledging the conditions where minimum values are established.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) in view of Anderson (US2014/0352335).

Regarding Claim 1, as best understood in light of the 112 rejections above, Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default parameter TMn time and a second default 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated]; 
executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated] and terminating the defrosting cycle after a defrosting cycle exit condition is met [fig 6; where initiation and termination of a defrost cycle is depicted]; 
repeating the steps [col 2, lines 49-51; Claim 1; fig 6].
Stamp does not explicitly teach obtaining an actual time spent on the defrosting cycle; comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time.   
However, Anderson teaches an adaptive defrost method and apparatus [0003] that obtains an actual time spent on the defrosting cycle [0012; 0027];  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting a first default parameter when the actual defrosting time deviates from the expected defrosting time [0003;0027-0031; fig 3] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to obtain an actual time spent on the defrosting cycle;  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter when the actual defrosting time deviates from the expected defrosting time in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allows efficiency of a defrost circuit of a refrigeration device.  Regarding adjusting the second default parameter when the actual defrosting time deviates from the expected defrosting time, a person skilled in the art at the time of the invention would recognize that duplication of a device method step involve only routine skill in the art.  

Regarding Claim 2, Stamp, as modified, teaches wherein the outdoor temperature preset value is -5°C to -10°C [col 6, lines 18-23]; and/or the first default parameter is 20 to 40; and/or the second default parameter is 40 to 80 [fig 3; where a first default parameter can be 30 at 20 degrees and a second default parameter can be 80 between temperatures of 2 degrees and 10 degrees].

Regarding Claim 3, as best understood, Stamp, as modified, teaches the invention of Claim 1 above but does not explicilty teach where when the defrosting cycle is executed for the n' time, TMn=TMn_1+a*c; and/or TNn=TN1_1+a*c, wherein a represents a preset time unit, and c represents a third default parameter.

Further, the applicant has not excluded by explicit definition any equivalent means of accomplishing the described function and has not demonstrated the criticality of the alleged method step.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have where when the defrosting cycle is executed for the n' time, TMn=TMn_1+a*c; and/or TNn=TN1_1+a*c, wherein a represents a preset time unit, and c represents a third default parameter in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allows efficiency of a defrost circuit of a refrigeration device. 

Regarding Claim 5, as best understood, Stamp, as modified, teaches the invention of Claim 3 above but does not explicitly teach wherein the preset time unit a is set to 5 min to 10 min. However, Anderson teaches where the preset time unit is .333 minutes in order to set a time that achieves ideal defrost of the heat exchanger [0031]. Thus, the preset time unit is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a time that achieves ideal defrost of the heat exchanger.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine 

Regarding Claim 6, as best understood, Stamp, as modified, teaches the invention of Claim 3 above and teaches wherein when TMn_1+a*c<TMmin, TM is set to as a minimum value TMmin; and/or when TNn_1+a*c<TNmin, TN is set to as a minimum value Tnmin [As modified above, where since the claim does not recite a positive method step the limitation is interpreted as being inherent to the method recited above].

Regarding Claim 7, Stamp, as modified, teaches the invention of above and Stamp teaches where  TMmin=30 min; and/or TNmin=30 min [fig 2; where a default parameter can be 30 min at a 20 degree temperature and where the limitation appear to be claimed in the alternative.

Regarding Claim 8, Stamp, as modified, teaches the invention of Claim 1 above and Stamp teaches where the preset constant value is 100% [As modified above, see the rejection of Claim 1 for detailed discussion].

Regarding Claim 9, Stamp, as modified, teaches the invention of Claim 8 above and Stamp teaches where the defrosting cycle exit condition is that a condenser temperature is greater than 12°C to 16°C, or the actual defrosting time is greater than 6 min to 10 min [col 10, lines 37-64; fig 3 at S130; where the limitation appears to be claimed in the alternative].

Regarding Claim 10, Stamp, as modified, teaches the invention of Claim 8 above but does not explicitly teach where the expected defrosting time is 3 min to 4 min.  However, Stamp teaches where the expected defrosting time is 10 minutes in order to achieve full defrosting of the heat exchanger. Thus, the expected defrosting time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is full defrosting of the heat exchanger.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the expected defrosting time is 3 min to 4 min in order to achieve full defrosting of the heat exchanger.

Regarding Claim 12, Stamp, as modified, teaches the invention above and teaches a heat pump system wherein defrosting control is performed by using the defrosting control method [As modified above, see the rejection of Claim 1 above for detailed discussion].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) and Anderson (US2014/0352335) as applied to claim 3 above, and further in view of Midlang (US4938027).

Regarding Claim 4, as best understood, Stamp, as modified, teaches the invention of Claim 3 above but does not explicitly teach wherein when the actual defrosting time is less than the expected defrosting time, c=1; and/or when the actual defrosting time is equal to the expected defrosting time, c=0; and/or when the actual defrosting time is greater than the expected defrosting time, c=-1.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have wherein when the actual defrosting time is less than the expected defrosting time, c=1; and/or when the actual defrosting time is equal to the expected defrosting time, c=0; and/or when the actual defrosting time is greater than the expected defrosting time, c=-1 in view of the teachings of Midlang where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. controlling the system based on compressor run time and thereby make the system more efficient.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) and Anderson (US2014/0352335) as applied to claim 1 above, and further in view of Brandt et al. (US2015/0211779).

Regarding Claim 11, Stamp, as modified, teaches the invention of claim 1 above but does not explicitly teach where the number n of executed defrosting cycles 
However, Brandt teaches ah HVAC system that performs a defrost operation [0008] where a number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted [0046; where the mode was switched from heating to defrosting] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained [0046].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained.

Response to Arguments
1)
On page 5 of the remarks, Applicant argues with respect to the Drawing objection made in the Office Action dated 9/8/2020 that the ‘heat pump’ system is not necessary for the understanding of the invention pursuant to MPEP 608.02.  Applicant's arguments have been considered but are not persuasive.


2)

On pages 5-7 of the remarks, Applicant argues with respect to Claim 1 that Stamp, Jr. et al. (US4328680, hereinafter “Stamp”) as modified by Anderson (US2014/0352335, hereinafter “Anderson”) does not teach “...S 100, initializing a first default parameter TMn time and a second default parameter TNn time in a preset defrosting interval indicatrix X when the heat pump system runs, 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TNn, Ti represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles;
in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value.”  In particular, Applicant argues that Stamp does not make a reference to first parameter “TMn time” and t second parameter “TNn time.”  Applicant also argues that Stamp makes no reference to determining values “T1 and T2.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response, Applicant’s arguments are untenable in light of the fact that “TMn” and “TNn” have not been defined such that one skilled in the art would know what the limitations 
With respect to the assertion that Stamp does not reference “T1 and T2” Applicant is directed to fig 3; where at STEP 108 an outdoor preset value of 28 ° F is identified and flow S108 → S110 → S118 where at S118 a 10 minute defrost interval is posted to memory and at S108 →   S114 → S98 where at S98 a time delay is implemented.  Thus, one skilled in the art would conclude that Stamp does reference the recited limitations.  
Additionally, because the claim is indefinite a broad interpretation of the claim is taken such that it is reasonable to conclude that S100 ultimately in consideration of T1and T2 allows the system to move into a defrost operation and Stamp teaches where the system moves into a defrost operation where Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default parameter TMn time and a second default parameter TNn time in a preset defrosting interval indicatrix X when a heat pump system runs [col 5, lines 11-35; col 6, lines 13-23; fig 2; where a first parameter can be 100 minutes at 2 F and a second parameter can be 30 minutes at 20 F]; 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated].  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-12 remain rejected.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763